Judgment, Supreme Court, New York County (Jay Gold, J.), rendered June 23, 1997, convicting defendant, after a jury trial, of two counts of burglary in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 8 years, unanimously affirmed.
The court properly exercised its discretion in limiting questioning of prospective jurors (see, People v Boulware, 29 NY2d 135, cert denied 405 US 995). Since the court itself adequately covered the jurors’ obligation to draw no inference from the absence of testimony by a defendant, the court properly limited further inquiry on the same subject (compare, People v Wongshing, 245 AD2d 186, lv denied 91 NY2d 978, with People v Porter, 226 AD2d 275). The court did not abuse its discretion in curtailing questioning about the details of jurors’ occupational duties. Defendant’s unpreserved complaint about the court’s limitation of the prosecutor’s voir dire is unavailing. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.